                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–02268–RBJ–KMT

GAGE RIVERA,

        Plaintiff,

v.

DEPUTY QUINTANA, individual capacity as a Deputy Sheriff for Pueblo County Sheriff
Office,

        Defendant.


                                                ORDER


        Before the court is Plaintiff’s “Motion to Appoint Counsel.” (Doc. No. 24.) After

carefully considering the Motion, as well as related briefing, the court has determined that the

interests of justice do not warrant the appointment of civil counsel.

        The determination as to whether to appoint counsel in a civil case is left to the sound

discretion of the district court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The

court must “give careful consideration to all the circumstances with particular emphasis upon

certain factors that are highly relevant to a request for counsel.” Id. (quoting McCarthy v.

Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)). Those factors include: “the merits of the

litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to

present his claims, and the complexity of the legal issues raised by the claims.” Id. (quoting

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). “The burden is on the applicant to
convince the court that there is sufficient merit to his claim to warrant the appointment of

counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting

McCarthy, 753 F.2d at 838). “Only in those extreme cases where the lack of counsel results in

fundamental unfairness will the district court’s decision be overturned.” Id. (quoting McCarthy,

753 F.2d at 839).

       Pursuant to the Local Rules of Practice of the United States District Court for the District

of Colorado-Attorney, the following unrepresented parties are eligible for the appointment of pro

bono counsel: (1) a party who has been granted leave to proceed in forma pauperis under 28

U.S.C. § 1915; (2) an unrepresented prisoner; and (3) a non-prisoner, unrepresented party who

demonstrates limited financial means. D.C.COLO.LAttyR 15(e). In addition to eligibility, the

court applies the following factors and considerations to evaluate a motion for the appointment

of counsel in a civil case: (1) the nature and complexity of the action; (2) the potential merit of

the pro se party’s claims; (3) the demonstrated inability of the unrepresented party to retain an

attorney by other means; and (4) the degree to which the interests of justice will be served by the

appointment of counsel, including the benefit the court may derive from the assistance of the

appointed counsel. D.C.COLO.LAttyR 15(f)(1)(B).

       Pro se Plaintiff Gage Rivera,1 an inmate in the custody of the Colorado Department of

Corrections, brings this action, pursuant to 42 U.S.C. § 1983, alleging that, in November 2018.

while incarcerated at the Pueblo County Jail, he was subjected to unconstitutionally excessive


1
  Mindful of Plaintiff’s pro se status, the court “review[s] his pleadings and other papers liberally
and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner, 404 U.S.
519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent standards than
formal pleadings drafted by lawyers”).

                                                  2
force by Deputy Sheriff Quintana, an employee of the Pueblo County Sheriff’s Office. (Doc.

No. 1.) The claims are neither novel, nor complex, and Plaintiff has relayed the substance of his

claims effectively thus far. As relief, Plaintiff requests monetary damages only. (Id. at 17.)

       In support of his request for the appointment of counsel, Plaintiff states that, due to an

incident that occurred on March 27, 2021, he can no longer “see” out of his left eye. (Mot. 1.)

Plaintiff complains that he now has difficulty reading, and he laments that this has “drastically”

affected his life. (Id.) Nevertheless, Plaintiff does not specifically address the nature and

complexity of the action, the potential merit of his claims, or the actual efforts he has undertaken

to retain an attorney by other means. See D.C.COLO.LAttyR 15(f)(1)(B). Although Plaintiff

expresses concern about his ability to litigate this case while incarcerated, his inmate status alone

does not entitle him to appointed counsel. See Williams v. Ezell, 534 F. App’x 699, 703 (10th

Cir. 2013); Griffin v. Ortiz, 286 F. App’x 538, 541 (10th Cir. 2008). In addition, the court does

not see any benefit that it may derive from the assistance of appointed counsel. On balance,

therefore, the court cannot conclude that the interests of justices would be served by the

appointment of pro bono counsel.

       Accordingly, it is

       ORDERED that the “Motion to Appoint Counsel” (Doc. No. 24) is DENIED.

       Dated this 7th day of May, 2021.




                                                  3
